         Case 2:20-cv-01251-AC Document 7 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NEIL STAMPER,                                    No. 2:20-cv-1251 AC P
12                       Plaintiff,
13           v.                                        ORDER
14    LASSEN COUNTY ADULT DETINTION
      FACILITY, et al.,
15
                         Defendants.
16

17

18          Plaintiff filed a complaint seeking relief under 42 U.S.C. § 1983, and an application to

19   proceed in forma pauperis, both while incarcerated in Lassen County. The case was referred to

20   the undersigned magistrate judge by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1). On

21   August 6, 2020, plaintiff filed a change of address notice which indicates that he been released

22   from custody. ECF No. 5. Because different forms and procedures apply to prisoners and non-

23   prisoners seeking to proceed in forma pauperis, plaintiff will be required to submit a new

24   application.

25          Upon release, a former prisoner must be allowed to apply to proceed under general in

26   forma pauperis provisions of 28 U.S.C. § 1915(a)(1). See DeBlasio v. Gilmore, 315 F.3d 396,

27   399 (4th Cir. 2003); see also Webb v. Lambert, No. CV 12-00041-H-DLC, 2012 WL 5931889, at

28   *1 (D. Mont. Aug. 29, 2012) (citing DeBlasio). A released prisoner may proceed in forma
                                                       1
         Case 2:20-cv-01251-AC Document 7 Filed 09/03/21 Page 2 of 2


 1   pauperis upon satisfying the poverty provisions applicable to non-prisoners. McGann v. Comm’r,
 2   Soc. Sec. Admin., 96 F.3d 29, 30 (2d Cir. 1996).
 3          A screening order will issue promptly upon receipt of plaintiff’s new application to
 4   proceed in forma pauperis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The Clerk of Court shall send plaintiff a copy of the court’s application to proceed in
 7   forma pauperis for non-prisoners, and
 8          2. Within thirty days of the date of this order, plaintiff must complete and file the non-
 9   prisoner in forma pauperis application in this court.
10   DATED: September 2, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
